Citation Nr: 1532531	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  13-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for myofascial pain syndrome, to include as secondary to multiple scars, residuals of excision basal cell carcinoma, biopsies, actinic keratosis, and squamous cell carcinoma.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a ruptured left eardrum.

4.  Entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to June 1988, February 1991 to July 1991, October 1991 to March 1992, June 1992 to February 2001, and February 2001 until June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The Board notes that the Veteran's appeal originally included the issues of entitlement to an increased evaluation for sleep apnea, and for an increased evaluation for his scarring, as well as service connection for hypertension; however, the Veteran did not submit a substantive appeal for those particular issues following the issuance of an October 2013 statement of the case.  38 C.F.R. § 20.202.  In fact, the Veteran specifically limited his November 2013 VA Form 9 to the issues listed above.  Accordingly, the issues of entitlement to an increased evaluation for sleep apnea, and an increased evaluation for his scarring, as well as service connection for hypertension are no longer in appellate status, and no further consideration is required.

In February 2015, the Veteran submitted additional argument and evidence accompanied by a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

In February 2015, the Veteran testified at a central office Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

As discussed below, the Board has assumed jurisdiction of the issue of entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) with headaches pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Appellant filed a timely notice of disagreement in October 2014 for this issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss and ruptured left eardrum and entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is probative medical and lay evidence that shows that the Veteran's myofascial pain syndrome is secondary to the Veteran's multiple scars, residuals of excision basal cell carcinoma, biopsies, actinic keratosis, and melanoma.




CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for myofascial pain syndrome secondary to the Veteran's service-connected multiple scars, residuals of  excision basal cell carcinoma, biopsies, actinic keratosis, and melanoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has certain obligations to notify and assist the appellant (Veteran).  Given that this decision grants the claim of entitlement to service connection for myofascial pain syndrome, an exhaustive analysis of VA's compliance with these statutes is not necessary at this time.  

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Myofascial Pain Syndrome

In an October 2013 statement of the case (SOC), the Veteran was denied service connection for myofascial pain syndrome because the July 2012 VA examiner did not find a diagnosis for the condition.  The Veteran's STRs, however, show a diagnosis of myofascial pain syndrome in October 2010.  In the Veteran's Notice of Disagreement (NOD) received in March 2013, he complained of severe pain, and that he had multiple biopsies taken from his left forehead.  The Veteran stated that after re-deploying he continued to complain, and received treatment for his forehead pain, and was diagnosed with myofascial pain syndrome in October 2010.  Along with the Veteran's Form 9 he submitted photos of his condition.  The Veteran summarized his treatment, and stated that since April 2013 he received treatment from physical therapists for multiple adhesions and myofascial pain from his left shoulder through his left hip.    

In a statement from the Veteran dated from October 2014, he reiterated that he had received medical treatment for multiple adhesions and myofascial pain from his left shoulder to his left hip.  The Veteran stated that he had numerous scars and adhesions from cancer surgeries which resulted in a loss of motion and function to the left side of his body.  At the Veteran's February 2015 Central Office Hearing, the Veteran testified that in September 2014 the head of physical therapy at Fort Belvoir diagnosed the Veteran with myofascial pain.  The Veteran stated that he had numerous surgeries while in-service dating back to 1989.  The Veteran stated that his post-operative pain from his scars and adhesions is the source of his myofascial pain.  The Veteran clarified that his claim for myofascial pain is for the underlying muscle damage and not for his scaring.    

A treatment note from Fort Belvoir shows that the Veteran received trigger point dry needling to treat his myofascial pain.  A physical therapy note from March 2014 shows that the Veteran received followup treatment at Fort Belvoir.  Medical records show that the Veteran had left sided thorax myofascial pain due to multiple skin biopsies and resultant adhesions, and that the Veteran was receiving weekly therapy.  

Associated with the record is a September 2014 medical report from the Veteran's physical therapist J.P.V., a Lieutenant commander in the Navy.  The report stated that the Veteran's myofascial pain started during the fall of 2009 while deployed in Iraq.  The Veteran's myofascial pain became worse and was exacerbated after the removal of several skin neoplasms from his skin.  The physical therapist stated that the Veteran's additional scar tissue decreased his functional status even more, led to decreased cervical and shoulder range of motion, and limited his activities of daily living.  The Veteran had weekly treatment for over fourteen months, which showed some improvement in the Veteran's shoulder range of motion, and a gradual decrease in pain level with daily activities and recreational activities.  The physical therapist concluded that the Veteran displayed impairments in function and range of motion, and may never return to his prior activity level prior to the onset of his myofascial pain.  A November 2014 note stated that the Veteran had myofascial pain from scar tissue formed post excisions for skin cancer.

The evidence of record shows a positive relationship between the Veteran's residuals of skin cancer and myofascial pain.  Specifically, the evidence shows that the Veteran's biopsies, and adhesions from his skin caused his myofascial pain.  No medical evidence of record refutes the September 2014 medical report from J.P.V., or the Veteran's assertions that he suffers from myofascial pain as a result of his skin cancer.  As the Veteran's residuals of skin cancer and his multiple scars to his face, head, neck, chest, back, are service connected, the Veteran's myofascial pain should be service connected on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for myofascial pain syndrome as secondary to multiple scars, residuals of excision basal cell carcinoma, biopsies, actinic keratosis, and squamous cell carcinoma is granted.


REMAND

Traumatic Brain Injury

At the Veteran's Central Office Board hearing in February 2014, the Veteran stated that he submitted a Notice of Disagreement in October 2014 to the August 2014 rating decision which granted him service connection for a traumatic brain injury (TBI) at a noncompensable rating.  The Veteran's October 2014 submission is associated with the record, and the Veteran seeks a higher rating for his service-connected TBI.  No subsequent action, however, was taken such as supplying the appellant with a Statement of the Case (SOC) in reference to his claim.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC for the issue of entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) with headaches.

Bilateral Hearing Loss

According to the results of a July 2010 audiogram, the Veteran's pure tone thresholds, in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-5
5
0
10
15
LEFT
0
0
15
30
30

In June 2011 high frequency asymmetry was noted, with the left ear worse, and that the Veteran had normal thresholds in his right ear.  The physician found that the thresholds revealed mild hearing loss from 4,000-8,000 Hz in the left ear.  Excellent speech recognition testing and word recognition scores were noted.  The Veteran was not deemed a candidate for hearing aids at the time based on audiometric data.  Review of the audio examination revealed no hearing loss for VA purposes.  

In May 2012 the Veteran presented with a chief complaint of left ear hearing loss and tinnitus, and underwent an audiological evaluation.  The medical records show that the Veteran's left ear tinnitus and hearing loss had its onset in 2010.  The Veteran stated that he had difficulties understanding conversational speech, speech at a distance, and likes the television louder than his wife.  The Veteran stated that his tinnitus is sometimes bothersome, and he stated that his ear pain feels like pressure to his left ear, and left temporal area.  Pure tone testing revealed normal hearing except for mild hearing loss at 8000 Hz for the right ear.  The left ear presented with essentially normal hearing 250-2000 Hz followed by mild to moderate hearing loss from 3000-8000 Hz.  Speech recognition testing was consistent with audiometric configuration, and speech discrimination ability was good.  

Associated with the Veteran's electronic claims file are records in Virtual VA.  In a pre-discharge examination administered in June 2012 the Veteran was administered an audiology examination.  The Veteran reported that his hearing loss began after a rocket attack in Iraq in 2010.  The Veteran stated that he recently was issued a hearing aid for his left ear.  The Veteran stated that he had exposure to acoustic trauma in the form of tanks, guns, heavy weapons, rocket attacks, and other like noises during his tour in Iraq. 

According to the results of an examination, the Veteran's pure tone thresholds, in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
5
25
15
LEFT
0
5
15
30
30

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 100 in the left ear.  The examiner noted that hearing loss was present but that hearing thresholds did not meet the VA criteria for disability in either ear.

Records from July 2013 from Fort Belvoir Community Hospital show that the Veteran reported with a hearing aid in his left ear with mild-moderate high frequency hearing loss.  The physician reviewed the Veteran's May 2012 audiogram which revealed mild to moderate hearing loss in the high frequencies in his left ear and mild hearing loss at 8000 Hz in his right ear.  The Veteran relayed having tinnitus more pronounced in his left ear, which was described as constant.  After testing, the physician stated that the Veteran had mild to moderate hearing loss from 3000-8000 Hz in the left ear, and mild hearing loss at 8000 Hz in the right ear.  The physician also stated that the Veteran had good speech recognition testing bilaterally.

Medical treatment records from May 2015 show that the Veteran had continued asymmetric hearing loss, with left ear hearing loss greater than his right ear.  In light of testimony provided by the Veteran and his wife, the Board will afford the Veteran another VA examination for purposes of determining whether the severity of the Veteran's current hearing loss meets the definition of a hearing impairment for VA purposes, and if so, whether such hearing loss is etiologically related to in-service noise exposure. 

Left Eardrum

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a June 2012 audiology examination.  However, the examination did not include an opinion or discussion of the Veteran's claimed left eardrum disability.  The Veteran reported that he sustained an injury from an explosion while serving in Iraq.  The Veteran stated that as a result of a rocket attack, he woke up the following morning with blood on his pillow, and he was told he had a ruptured eardrum.  The audiology examination, however did not discuss any traumatic injury to the Veteran's eardrum, nor was testing or an examination of the claimed left eardrum disability completed by the VA examiner.  As such, the Veteran should be afforded a new examination to ascertain whether or not the Veteran suffers from a left ear drum disability, and if so, whether it is related to his service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue a SOC with respect to the issue of entitlement to an initial compensable rating for residuals of a traumatic brain injury (TBI) with headaches.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.

2.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his left ear dated since May 2015.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be afforded a new VA examination for bilateral hearing loss.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including an audiological examination to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current bilateral hearing loss is etiologically related to service, to include military noise exposure (i.e., that any hearing loss experienced in service was a chronic condition that persisted in the years following his active duty).  In so opining, the examiner must assume as true that the Veteran was exposed to acoustic trauma in service and that he experienced hearing loss in service.  

The reasons and bases for the opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles which may reasonably illuminate the medical analysis in the study of this case.

4.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed left eardrum disability.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following question:

Is it at least as likely as not (a 50 percent or greater probability) that a left eardrum condition is etiologically related to the Veteran's service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles which may reasonably illuminate the medical analysis in the study of this case.

5.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and left eardrum disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


